Citation Nr: 1819003	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  17-00 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for depression to include military sexual trauma, miscellaneous, and to include PTSD (currently claimed as PTSD/ depression/ anxiety due to MST).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alexia E. Palacios-Peters, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1975 to November 1975 and October 1977 to October 1981.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a March 2016 rating decision of the Department of Veterans Affairs Regional Office (RO) in Baltimore, MD, reopening the claim for service connection for depression to include military sexual trauma, miscellaneous, and to include PTSD, and denying the claim currently on appeal.

The Veteran filed a Notice of Disagreement in August 2016.  The RO furnished a statement of the case (SOC) in September 2016.  The Veteran filed a substantive appeal (Form 9) in December 2016. 

The Veteran did not request a hearing before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. In September 2009, the RO denied the Veteran's claims of entitlement to service connection for anxiety and depression; the Veteran failed to file a timely notice of disagreement.  Evidence received within a year of the September 2009 rating decision was not new and material.  

2.  The RO denied the Veteran's claim in November 2015 and March 2016.  Evidence received within a year of the November 2015 rating decision is new and material, sufficient to reopen the claim of entitlement to service connection for posttraumatic stress disorder.

3. Resolving all reasonable doubt in favor of the Veteran, the claimed military sexual trauma occurred; there is medical evidence linking the Veteran's PTSD to his claimed military sexual trauma.  


CONCLUSIONS OF LAW

1. The September 2009 decision that denied service connection for posttraumatic stress disorder is final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2. The evidence received subsequent to the November 2015 rating decision is new and material to reopen the claim of entitlement to service connection for posttraumatic stress disorder.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (a), 3.303, 20.1105 (2017).

3. The criteria to establish service connection for posttraumatic stress disorder have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304(f)(5) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).




Finality of September 2009 Rating Decision

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104 (a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105 (b) and (c); 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.202, and 20.302(a).

When new and material evidence is submitted during the appellate period following a decision, such evidence will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  If evidence is submitted during the appellate period, VA must evaluate the evidence and determine whether it is new evidence relevant to a pending claim.  Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  If the evidence is new and material, VA must re-adjudicate the claim in a supplemental decision that is directly responsive to the evidence that was submitted.  Mitchell v. McDonald, 27 Vet. App. 431, 436 (2015).  If the claim is not readjudicated in light of the new evidence, the claim remains pending until such re-adjudication occurs.  See Beraud v. McDonald, 766 F.3d 1402, 1407 (Fed. Cir. 2014).

New evidence means existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156 (a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, the RO received the Veteran's claim for service connection for military sexual trauma (MST) and depression in July 2009.  The RO issued a decision in September 2009 denying the claim.  The Veteran was notified of the RO's decision in November 2009.  The Veteran submitted a statement in April 2010 asking that his claim be reconsidered and he attached additional evidence.

In March 2010, the Veteran submitted a Baltimore VA Medical Center report of hospitalization in July 2009 for seven days.  This document did not indicate why the Veteran had been hospitalized, nor any other information pertaining to his claim for MST and depression.

In April 2010, the Veteran submitted VA treatment records from Perry Point VA Medical Center for the dates August 4, 2009, October 29, 2009, and November 4, 2009.  See April 2010 VA Treatment Records Submission.  The records showed the Veteran received treatment for various mental health diagnoses and documented his sexual trauma while in service.  Id.

The Veteran also submitted VA treatment records from the Baltimore VA Medical Center for the dates February 6, 2010 through February 17, 2010 and March 27, 2010 through April 6, 2010.  Id.  These records show the Veteran was admitted for treatment and his sexual trauma while in service was documented.  Id.  The Veteran also submitted VA treatment records from the VA Maryland Health Care System for the dates March 29, 2010, October 29, 2009, and April 12, 2010.  Id.  These treatment records also documented his sexual trauma while in service.  Id.

The Board finds that 38 C.F.R. § 3.156 (b) is inapplicable as the evidence pertaining to the Veteran's claim for service connection for PTSD which was received prior to the expiration of the appeal period stemming from the September 2009 rating decision was not new and material.  

Although the additional records submitted reflect the continued monitoring and treatment of the Veteran's mental health diagnoses, they are duplicative of the contentions that were previously of record at the time of the September 2009 rating decision.

Therefore, the Board finds that the evidence received since the September 2009 rating decision is cumulative or redundant of the evidence of record at the time of the prior decision.  Consequently, new and material evidence was not received in March 2010 and April 2010.

No further communication regarding the Veteran's claim of entitlement to service connection for PTSD was received until April 2015, when VA received his application to reopen such claim.  Therefore, the September 2009 rating decision is final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

New and Material Evidence

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996). 

The Veteran seeks to reopen his previously-denied claim for service connection for PTSD.  By way of history, he originally filed a claim for service connection for PTSD in July 2009.  That claim was denied in a September 2009 RO decision.

In September 2009, the Veteran was advised of the decision and his appellate rights.  VA received communication from the Veteran in April 2010 asking that the denied claim be reconsidered.  As noted above, the evidence submitted was not new and material and the September 2009 rating decision became final.

The Veteran requested his claim of entitlement to service connection for PTSD be reopened in April 2015.  The RO issued a rating decision in November 2015 which denied the Veteran's request to reopen his claim of entitlement to service connection for PTSD.  The Veteran was notified of this decision and his appellate rights in November 2015.  That notification was returned to the RO and not delivered to the Veteran.

The Veteran submitted a claim for service connection for PTSD in December 2015.  The RO issued a rating decision in March 2016 reopening the claim for service connection for PTSD and denying service connection for PTSD.

The Veteran was afforded a VA examination in February 2016.  This examination included a medical opinion regarding the Veteran's current diagnosis, in service stressor, and the causal connection between the Veteran's diagnosis and the in-service stressor.  This VA examination was not available at the time of the November 2015 rating decision and is material to the Veteran's claim. 

Therefore, the Board finds that the evidence received since the November 2015 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim of service connection for PTSD.  Consequently, new and material evidence has been received to reopen such claim.

Service Connection

The Veteran is seeking entitlement to service connection for PTSD.  He contends that a sexual assault while in service is the precipitating cause of his PTSD.  See February 2016 VA Examination.

Under 38 C.F.R. § 3.304 (f), service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with § 4.125(a) (i.e., DSM-5); (2) a link, established by medical evidence, between current PTSD symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  With regard to the third PTSD criterion, evidence of an in-service stressor, lay testimony alone is generally not sufficient to establish that a stressor occurred; it must be corroborated by "credible supporting evidence."  See Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  The United States Court of Appeals for the Federal Circuit observed that 38 C.F.R. § 3.304 (f)(5) specifically provides that a medical opinion may be used to corroborate a personal assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the United States Court of Appeals for Veterans Claims erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor).

A necessary element for establishing any service connection claim, including one for PTSD, is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Veteran was diagnosed with PTSD in February 2016 and thus meets the first criteria to establish service connection for PTSD.  See February 2016 VA Examination.  What remains to be determined is whether there is a link, established by medical evidence, between the current PTSD symptoms and an in-service stressor and credible supporting evidence of an in-service stressor.

Turning to the evidence, the Veteran's VA treatment records in December 2008, July 2009, August 2009, February 2010, March 2010, April 2010, September 2010, and April 2015 show the Veteran stated he was propositioned by and sexually assaulted by his platoon sergeant in 1978 while stationed in Alaska.  See VA Treatment Records.  The Veteran stated he reported the behavior but was told that without proof the Veteran would be charged under the Uniform Code of Military Justice.  See July 2009 VA Treatment Records.

The Veteran stated the sexual assaults continued until his platoon leader noticed that the sergeant was treating the Veteran differently, mostly harshly, that he realized something was wrong.  See July 2009 VA Treatment Record.  Soon thereafter, the assaults stopped and the platoon sergeant was transferred.  Id.

The Veteran stated that when he smells pipe tobacco, this reminds him of the sergeant who assaulted him.  See July 2009 VA Treatment Records; August 2009 VA Treatment Records.  The Veteran never confronted the abuser and he felt that he was not believed.  Id.  The Veteran still hears the voice of the abuser intermittently.  Id.

The Veteran has sought treatment for PTSD and been admitted with PTSD diagnoses several times, including in December 2008, March 2009, twice in July 2009, August 2009, February 2010, and March 2010.  See VA Treatment Records.  During his admissions, the Veteran reported a history of military sexual trauma which occurred in 1978.  See December 2008 VA Treatment Records; July 2009 VA Treatment Records; August 2009 VA Treatment Records.

In November 2009, the Veteran reported no PTSD symptoms, no depression, and no suicidal ideations.  See November 2009 VA Treatment Records.  The VA provider stated there was possible PTSD secondary to sexual trauma but largely remitted if present.  Id.

The Veteran was admitted to the hospital in 2016 and 2017 for treatment of depression, suicidal ideations, anxiety, and PTSD.  See 2016 and 2017 VA Treatment Records.

The Veteran was afforded a VA examination in February 2016.  The VA examiner documented the Veteran's statement of military sexual assault.  See February 2016 VA Examination.  The VA examiner found the Veteran's military sexual trauma was a stressor for PTSD.  Id.  The examiner noted there were no markers that may substantiate the stressor identified.  Id.  He opined that it was impossible to determine, without resort to speculation, whether the MST occurred.  Id.  He reasoned the Veteran stated that the MST occurred at his first duty station in Alaska in 1978.  Id.  The Veteran received a good conduct award on November 1980.  Id.  Therefore, the Article 15's which occurred against the Veteran between August 1980 and March 1981 would not be markers of the trauma.  Id.

In February 2016, the Veteran confirmed that he did not report the incident to anyone and did not seek treatment for his alcohol abuse while in service.  See February 2016 VA 21-2507a Request for Physical Examination.  The Veteran was caught with marijuana and received a reduction in rank after he left Alaska.  Id.  He continued to engage in drugs and alcohol after leaving service but did not seek treatment for his abuse issues until 1989.  Id.  The Veteran stated he had no buddy statements to provide.  Id.

In an August 2016 letter, VA clinical psychologist reported that she had seen the Veteran for group psychotherapy from July 2016 through the present and that the Veteran had also been seen by the VAMC MST coordinator.  The clinical psychologist noted that the Veteran was diagnosed with PTSD due to MST and that he had been working through the issues related to the sexual assault he reported that occurred in the military.  

The above evidence shows that the February 2016 VA examiner found that it was impossible to determine, without resort to speculation, whether the MST occurred and did not find that the personnel records contained markers of the trauma but did find that the stressor was adequate to support a diagnosis of PTSD.  The Veteran's VA treatment records are replete with his reports of the MST during which time there is no suggestion from the treating health care professionals that they suspect any malingering on the part of the Veteran or any other indication in the extensive mental health treatment records that the personal assault did not occur.  As noted above, a medical opinion may be used to corroborate a personal-assault stressor.  See Menegassi, 638 F.3d at 1381.  Considering this evidence and the holding in Menegassi, and resolving reasonable doubt in favor of the Veteran, the Board finds that the medical evidence supports corroboration of the claimed stressor.  Thus, the Board finds that MST is substantiated.  There is medical evidence linking the Veteran's PTSD to his MST.  Accordingly, the Board finds that service connection for PTSD is warranted.


ORDER

The application to reopen the claim for service connection for PTSD is granted.

Entitlement to service connection for PTSD due to MST is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


